DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of 2-propylheptanol ethoxylate, solid in aqueous solution (Examiner notes such is not currently claimed), fracturing fluid, alkyl polyglucoside in the reply filed on 10/16/19, 4/29/20 is acknowledged.
It is noted that Applicant was not required to delete the species of claim 2, merely elect one species for the purposes of examination.
Claims 3, 4, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/19.

Priority
As previously set forth: The claims have priority of the provisional application filed 8/21/15.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
 
Response to Arguments/Amendments
Applicant’s arguments drawn to Tej and Chen being drilling fluids are moot since they were responded to in the advisory action dated 6/29/22.  Additionally the language of the rejection has been amended below to better address the claims.
Applicant argues the position that drilling solids are particulates, in relation to claim 14, is far reaching.
The Examiner disagrees.  Claim 14 requires particulates.  If there is a certain type of particulate that Applicant wishes this to be, such should be amended into the claim.  It is unclear why a drill particulate would not meet the recitation of “particulate” in the claim and the Examiner requests evidence to the contrary.  As such the argument is not found persuasive.
Applicant argues Saini does not resolve the shortcomings of Chan and Tej.
The Examiner disagrees, Chen and Tej are not deficient for reasons already set forth above.
Applicant argues Kurkal-Siebert acknowledges a need for environmentally acceptable surfactants but does not imply an environmental and toxicological profile comprising ecotoxicology results.
The Examiner disagrees.  The ecotoxicology results seem to just be a measurable property of a composition.  The composition must be capable of having one and thus meets the limitation of the claim.  Arguments therein are not found persuasive.
Applicant argues the rationale to combine of “it is recognized in the art to function equivalently to premixing and injecting” is imprecise for the method limitations at hand and Tej does not help with this combination.  Applicant argues the position of “a suitable base for drilling fluids” underscores the rejections technical departure from claim 1.  Applicant argues Sinclair requires an intended use that is aligned across the references and the pending claims and there is no such alignment here.
The Examiner disagrees.  The claim requires the surfactant to be added as a separate fluid after at least a portion has been introduced to the wellbore, such is “on the fly” injection.  Saini teaches on the fly injection.  Thus, such a teaching precisely meets the method limitations and arguments therein are not found persuasive.  Likewise, Tej’s teaching that seawater is a known suitable fluid for use offshore with alkyl polyglcoside formulations is analogous to Kurkal and Saini and is not a technical departure from the references.  Thus, proper alignment between references is found and the rejection stands as previously set forth.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and its dependents, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 7, 10, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 5874386) in view of Tej (US 2013/0165351).
Elements of this rejection are as previously set forth, reiterated below in italics.  
Regarding the new “having an environmental and toxicological profile comprising ecotoxicology testing results”, such is merely a property/result of the composition.  There is no quantitative value associated with such, and any material can be tested for environmental and toxicological profiles, thus, such is treated as a feature of the composition that the composition must implicitly have/embrace and/or something that one is capable of obtaining.  
 
Chan discloses methods of treating wellbores (implicitly a subterranean formation) using a composition comprising an alkyl polyglycoside and ethoxylated alcohols (abstract).  The ethoxylated alkyl alcohol may be a branched Guerbet alcohol ethoxylate (Column 3 lines 35-36), ethoxylated branched alkyl alcohols and ethoxylated Guerbet alcohols (Column 3 lines30-35).  The composition cleans drilling fluid solids from a wellbore.
Regarding the offshore limitations in claim 1, Tej discloses drilling fluid compositions (title). The compositions are aqueous based (abstract) and may contain alkyl polyglycosides [0022] and caustics such as lime and KOH [0019], all overlapping elements of Chen.  Tej discloses that the fluids are known to be used offshore [0023].  Though Tej is drawn to drilling fluids whereas Chen is drawn to solutions to clean drill solids from a well, one of ordinary skill would recognize that in light of the overlapping nature of the fluids of Tej and Chen one would have a reasonable expectation that the fluid of Chen could be used in offshore locations.  See MPEP 2143 A, D, E.  Thus, it would be prima facie obvious to use the composition of Chen offshore.
Elements above meet the requirements of claim 1.  The composition is aqueous based (see claim 1), as required by claim 5, the surfactant is added prior to injection (see claim 1, the aqueous solution comprising the surfactant is injected, implicitly requiring the surfactant to be added prior to injection), as required by claim 6.  There are no method requirements for the term “fracturing” of claim 10 (pressures or other distinguishing method requirements such as actually fracturing the formation) thus the fluid of Chan meets the breadth of such since the composition/method requirements are met.  Alkyl polyglycosides are as set forth above as required by claim 13.  The drilling solids meet the particulate requirements of claim 14.
Regarding claims 2, 7, 15: Chan discloses that the ethoxylated alcohol may be a Guerbet alkyl group which is implicitly branched at the 2-carbon.  Guerbet alcohol may have 8-16 carbon atoms (Column 3 lines 34-36).  Such embraces 2-propylheptanol, rendering such prima facie obvious.  The alcohol may be ethoxylated with 2-6 ethylene oxide groups (Column 3 lines 39-40), embracing the x=5 of claim 2 and rendering such prima facie obvious.  In light of the overlapping nature of such the structure of claim 2 is prima facie obvious over Chan.  The surfactant is added in amounts ranging 0.1-10 wt% (claim 1), embracing and rendering obvious the requirements of claim 7, elements above embrace and render obvious the requirements of claim 15.  See In re Wertheim.
Since the composition requirements are met the properties of claim 17 are deemed to be embraced by the surfactant of Chan.  Elements of claim 18 are as set forth above.
Regarding new claim 19, Tej discloses that seawater may be used as a component of the aqueous based drilling fluid [0023], since Tej overlaps Chan in use (drilling) and components (alkyl glycosides) one can see that seawater would not interfere with the nature of Chan’s fluids.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chan the use of seawater, as taught by Tej, since it is suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Tej in view of Saini (US 2011/0071056).
Elements of this rejection are as previously set forth, amended to include Tej and reiterated below in italics.

Chan and Tej include elements as set forth above.  Chan discloses that the surfactant is added to the aqueous fluid before injection.  Chan does not disclose wherein the surfactant is added after a portion of the fluid has been injected.
Saini discloses methods and compositions for using surfactants in subterranean operations (abstract), overlapping the generic method (use in subterranean formation) and composition (surfactant compositions) of Chan.  Saini discloses that treatment fluids comprising the surfactants may be made at the job site or at a plant or facility prior to use [0095], embracing the methods of Chan who premakes the fluid prior to injection.  When done at the job site, the fluids may be made on-the-fly [0095].  On-the-fly refers to the injection of the composition into the treatment fluid in real time, e.g. it is added while the treatment fluid is being injected into the formation.  Thus, some of the treatment fluid is injected prior to the surfactant being added.  Saini thusly teaches these two methods of introducing surfactants (premixed and on-the-fly) to function equivalently for injection into wellbores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chan and Tej the use of on-the-fly mixing, as taught by Saini, since it is recognized in the art to function equivalently to premixing and injecting.
Such meets the requirements of claim 8 and elements already discussed above meet the requirements of claim 9.

Claim(s) 1-2, 5-7, 10, 13-15, 16-18 is/are 35 U.S.C. 103 as obvious over Kurkal-Siebert (WO 2014/108350, wherein US 2015/0353815 is used as an Equivalent document for ease of citing limitations using [paragraphs]) in view of Lord (US 2011/0284225).
Elements of this invention are as previously set forth, reiterated below in italics.  Regarding the new “having an environmental and toxicological profile comprising ecotoxicology testing results”, such is merely a property/result of the composition.  There is no quantitative value associated with such, and any material can be tested for environmental and toxicological profiles, thus, such is treated as a feature of the composition that the composition must implicitly have/embrace and/or something that one is capable of obtaining.  

Kurkal discloses methods of fracturing subterranean formations (title) comprising injecting aqueous based (abstract) fluids with additives such as alkoxylated branched alcohols (abstract) therein.  The alkoxylation may be ethoxylation [0058], and such thusly meets the requirements of claims 1 and 5.  Alkoxylated branched alcohols are chosen from a small list of flowback aids thus only corrosion inhibitors are chosen from a list making the combination, meeting the requirement, alternatively, in light of the picking and choosing, the combination is prima facie obvious.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985)
Regarding the offshore requirements: Lord discloses that fracturing may occur in offshore operations [0002], thus it is known to use aqueous based fracturing fluids in offshore wells.  It would have been prima facie obvious to include in Kurkal the use of the composition in offshore fracturing since such is recognized to be suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Elements above meet the requirements of claim 1. The alkoxylated alcohol is added to the fluid prior to injection [0086], as required by claim 6 and elements above meet the requirements of claim 10.  
Kurkal includes elements as set forth above.  Kurkal discloses that the alcohol may be a Guerbet alcohol such as 2-propylheptyl [0062-0063], the elected alcohol and the ethoxylation may be from 5-30 [0058, 0061], embracing the elected x=5.  Kurkal thusly embraces and renders obvious the ethoxylated surfactant of claim 2.  The surfactant is added in amounts ranging 0.01-10 wt% [0077] as required by claim 7, the composition may further comprise an alkyl polyglucoside (abstract), see claim 17 wherein use of “at least one” implies the inclusion of mixtures thereof.  Thus claim 13 is embraced by Kurkal. Proppants are added to the composition of Kurkal, as required by claim 14.  Elements above further meet the requirements of claim 15.
Regarding claim 16: Kurkal includes elements as set forth above.  Kurkal discloses aqueous fracturing compositions comprising viscosifiers and flowback aids.  The viscosifier may be guar or cellulose based [0042].  The composition can further include acids [0078] but hydrochloric acid is not disclosed therein.
Lord discloses fracturing fluid compositions comprising a gelling agent (e.g. viscosifier), and aqueous base and buffering agents (abstract).  The gelling agent may be guars and cellolose based [0022], thus embracing that of Kurkal.  The pH of the composition is adjusted in order to facilitate proper hydration of said gelling agent [0021].  The pH may be adjusted with acids such as hydrochloric acid [0021].  Since the same gelling/viscosifying agents are used in both Kurkal and Lord (guars and cellulose) the same pH adjusters would be effective therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Kurkal the use of hydrochloric acid, as taught by Lord, in order to facilitate proper hydration of the viscosifier/gelling agent.
Elements above meet the requirements of claim 16.  Since the composition requirements are met the properties of claim 17 are deemed to be embraced by the references.  Elements above meet the requirements of claim 18.

Claims 8, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurkal-Siebert in view of Lord, in further view of Saini (US 2011/0071056), wherein claim 19 is further evidenced by Tej.
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  

Kurkal and Lord include elements as set forth above.  Kurkal discloses that the surfactant is added to the aqueous fluid before injection.  Kurkal does not disclose wherein the surfactant is added after a portion of the fluid has been injected.
Saini discloses methods and compositions for using surfactants in subterranean operations (abstract), overlapping the generic method (use in subterranean formation) and composition (surfactant compositions) of Kurkal.  Saini discloses that treatment fluids comprising the surfactants may be made at the job site or at a plant or facility prior to use [0095], embracing the methods of Kurkal who premakes the fluid prior to injection.  When done at the job site, the fluids may be made on-the-fly [0095].  On-the-fly refers to the injection of the composition into the treatment fluid in real time, e.g. it is added while the treatment fluid is being injected into the formation.  Thus, some of the treatment fluid is injected prior to the surfactant being added.  Saini thusly teaches these two methods of introducing surfactants (premixed and on-the-fly) to function equivalently for injection into wellbores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Kurkal and Lord the use of on-the-fly mixing, as taught by Saini, since it is recognized in the art to function equivalently to premixing and injecting.
Such meets the requirements of claim 8 and elements already discussed above meet the requirements of claim 9.
Regarding claim 19: Kurkal includes elements as set forth above but does not disclose the use of seawater.  Saini includes elements as previously set forth.  Saini discloses that any base fluid is suitable for use [0049] for drilling fluids (abstract), including seawater.  Tej is used as evidence that seawater is known to be used in offshore drill compositions [0023] that can comprise alkyl polyglycosides [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Kurkal and Lord the use of seawater, as taught by Saini, since it is a recognized in the art as a suitable base fluid for drilling fluids, especially drilling fluids comprising alkyl polyglycosides.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768